Citation Nr: 0408448	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 26, 2002 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1984, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating effective February 26, 2002.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in October 2003.


FINDINGS OF FACT

1.  In February 2002, the RO received the veteran's claim for 
service connection for diabetes mellitus.  

2.  The veteran served in Vietnam during the Vietnam era and 
medical records show him to have diabetes mellitus.  

3.  In a May 2002 rating action, the RO established service 
connection for diabetes mellitus, effective from the date of 
receipt of the veteran's claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 
2002, for an award of service connection for diabetes have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
diabetes mellitus, arguing in the alternative three potential 
dates.

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claim in February 2002.  
Immediately thereafter, he was notified via letter in March 
2002 that VA would help obtain evidence such as medical 
records and evidence he authorized VA to obtain on his 
behalf.  The veteran filed a notice of disagreement with the 
effective date assigned for his grant of service connection 
in June 2002.  Thereafter, the RO notified him via letter in 
January 2003 that VA would make reasonable efforts to obtain 
such things as medical records, employment records or records 
from Federal agencies as long as he supplied sufficient 
identifying information.  The letter also informed him that 
it was still his responsibility to ensure that VA had 
received evidence to support his claim.  The January 2003 
Statement of the Case (SOC) provided the veteran with the 
regulations regarding effective dates.  Accordingly, the 
Board considers the VA's notice requirements met in this 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  His service medical records, VA treatment records 
and identified private medical records are associated with 
this claims folder.  His claims folder also contains his 
various statements and claims of entitlement to VA benefits 
and a transcript of his October 2003 hearing transcript.  The 
veteran has not identified evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Earlier Effective Date Claim

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  An exception to that rule applies 
only when an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . .".  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Here, the veteran has filed numerous claims over the years 
seeking entitlement to service connection for various 
disabilities as the result of exposure to herbicides while on 
active duty.  The first such claim was received in November 
1985 when the veteran sought entitlement to service 
connection for the conditions listed in his medical records.  
In response to this claim, the RO sent the veteran in 
December 1985 asking him to identify what disability he was 
claiming as the result of his being exposed to Agent Orange.  
A September 1986 rating decision reflects that a claim of 
entitlement to service connection for a skin rash due to 
Agent Orange exposure was adjudicated.  

A note, dated in April 1994, found on a September 1993 rating 
decision indicates that an Agent Orange review was conducted 
but no entitlement was shown.

In August 1996 the veteran sought entitlement to service 
connection for a peripheral neuropathy condition as the 
result of Agent Orange exposure.  A December 1996 rating 
decision reflects that entitlement to this benefit was 
adjudicated.

A letter written by the veteran to a United States senator, 
dated in February 1997, reflects that the veteran desired 
service connection for a multiple joint condition, claimed as 
due to exposure to Agent Orange.  A copy of this letter was 
received by the RO in March 1997.  In March 2000, a statement 
from the veteran again indicated that the veteran was seeking 
entitlement to service connection for a multiple joint 
condition, as well as a lung condition, as the result of 
Agent Orange exposure.  A rating decision was issued in May 
2000 in which these claims were adjudicated.

The evidence of record reflects that a September 1995 VA 
treatment record indicates that the veteran had elevated 
blood sugar and was instructed to reduce his candy and soda 
intake.  VA treatment records from June, July and September 
2000 specifically indicate that the veteran did not have 
diabetes.  A June 2000 VA treatment record reflects that the 
veteran's diet of cakes, junk food, pork, gravies and 
drinking large amounts of soda was discussed in relation to 
his treatment for cholesterol, not in relation to treatment 
for diabetes.  A VA discharge summary reflects that the 
veteran received in-patient care from February 14, 2002, to 
February 19, 2002, and contains a discharge diagnosis of 
diabetes.  Immediately thereafter, the veteran filed his 
claim of entitlement to service connection for this 
condition.  His informal claim is date stamped as received on 
February 26, 2002.  He was afforded a VA examination in April 
2002, the report of which contains a diagnosis of noninsulin 
dependent diabetes.

His claim was adjudicated via a May 2002 rating decision, 
which reflects that service connection for diabetes was 
granted on a presumptive basis, effective on the date his 
claim was received.  The effective date for a claim based on 
presumptive service connection is the date entitlement arose 
if the claim was received within one year after separation 
from active duty.  38 C.F.R. § 3.400(b)(2)(ii) (2003).  
Otherwise, the effective date is either the date the claim is 
received or the date entitlement arose, whichever is later.  
Id.  Here, the veteran claim of entitlement was received on 
February 26, 2002, clearly not within one year of his 
November 1984 discharge from service.  Therefore, the proper 
effective date for the veteran's claim based on presumptive 
service connection is February 26, 2002.  As the evidence of 
record reflects a diagnosis of diabetes mellitus in February 
2002, entitlement to this benefit did not arise after receipt 
of his claim and an effective date after February 26, 2002, 
it not appropriate.

Effective Date Contentions

The veteran has asserted through correspondence and testimony 
at the October 2003 hearing that he is entitled to an earlier 
effective date either in July 2001, in 1996, or in the mid-
1980s.

The basis for the award of service connection for diabetes is 
a relatively recent revision to certain regulatory 
presumptions regarding service connection for disabilities 
due to exposure to chemical herbicides used in the Southeast 
Asia Theater of Operations.  While it is true that 
regulations promulgated on July 9, 2001, and effective from 
May 8, 2001, essentially provided that service connection may 
be presumed for adult-onset (Type II) diabetes mellitus for 
those exposed to chemical herbicides used in the Southeast 
Asia Theater of Operations, the veteran had not yet filed a 
claim seeking entitlement to service connection for diabetes 
mellitus.  See 38 C.F.R. § 3.155 (2003).  As he had not yet 
filed a claim for this benefit, an effective date 
coincidental with the effective date for the regulation is 
not warranted.

Furthermore, as the veteran had not yet filed a claim seeking 
entitlement to service connection for diabetes mellitus, the 
regulations promulgated on July 9, 2001, are not considered a 
"liberalizing law" in the instant case and the provisions 
of 38 C.F.R. § 3.114 are not for application.

In 1996, the veteran filed a claim seeking entitlement to 
service connection for peripheral neuropathy.  He did not 
file a claim seeking entitlement to service connection for 
diabetes mellitus and the Board is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See 38 C.F.R. § 3.155 
(2003); see also Talbert v. Brown, 7 Vet. App. 352 (1995).  
As the veteran had not filed a claim seeking service 
connection for diabetes mellitus in 1996, a 1996 effective 
date is not warranted.  See 38 C.F.R. § 3.400 (2003).

It has also considered whether the veteran would be entitled 
to an earlier effective date under the final stipulation and 
order in Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 
32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II") 
(describing the Stipulation and Order setting forth VA's 
ongoing responsibilities for further rulemaking and 
disability payments to class members); Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 
12, 2000) (class action order); and Nehmer  et al v. 
Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See also 68 Fed. Reg. 164 (August 25, 2003) (to be 
codified at 38 C.F.R. § 3.816).  However, in the instant 
case, the Board finds that the effective date rules as set 
forth in Nehmer I, II, and III do not provide the basis for 
the assignment of an earlier effective date as the veteran is 
not a member of the class in Nehmer.  As noted in Williams v. 
Principi, 15 Vet. App. 189 (2001), aff'd 310 F.3d 1374 (Fed. 
Cir. 2002), the Nehmer stipulation only invalidates denials 
of claims which were denied on or after September 25, 1985, 
the effective date of now-invalidated 38 C.F.R. § 3.311a, and 
prior to the May 1989 date of the Nehmer I court order.  As 
the veteran's claim for diabetes mellitus was not denied 
between September 1985 and May 1989, the Board finds that the 
Nehmer stipulation provides no basis for an earlier effective 
date.

Conclusion

The evidence of record reflects that the veteran did not file 
a claim of entitlement to diabetes mellitus prior to February 
2002.  As his claim was received on February 26, 2002, he is 
not entitled to an effective date earlier than this date.  In 
brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for the grant of service connection 
for diabetes mellitus.  As the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).


ORDER

An effective date prior to February 26, 2002, for an award of 
service connection for diabetes is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



